
	

114 HR 647 : Access to Life-Saving Trauma Care for All Americans Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 647
		IN THE SENATE OF THE UNITED STATESMarch 17, 2015Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend title XII of the Public Health Service Act to reauthorize certain trauma care programs,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Access to Life-Saving Trauma Care for All Americans Act. 2.Reauthorization of trauma and emergency care programs (a)Trauma center care grantsSection 1245 of the Public Health Service Act (42 U.S.C. 300d–45) is amended in the first sentence—
 (1)by striking 2009, and such and inserting 2009, such; and (2)by inserting before the period at the end the following: , and $100,000,000 for each of fiscal years 2016 through 2020.
 (b)Trauma service availability grantsSection 1282 of the Public Health Service Act (42 U.S.C. 300d–82) is amended by striking 2015 and inserting 2020. 3.Alignment of programs under Assistant Secretary for Preparedness and ResponseSection 2811(c)(2)(F) of the Public Health Service Act (42 U.S.C. 300hh–10(c)(2)(F)) is amended by striking trauma care under parts A through C of title XII and inserting trauma care under parts A through D of title XII and part H of such title.
		4.Technical corrections relating to trauma center grants
 (a)Clarification on eligible trauma centersSection 1241(a) of the Public Health Service Act (42 U.S.C. 300d–41(a)) is amended by striking qualified public, nonprofit Indian Health Service, Indian tribal, and urban Indian trauma centers and inserting qualified public trauma centers, qualified nonprofit trauma centers, and qualified Indian Health Service, Indian tribal, and urban Indian trauma centers.
 (b)Trauma center grants qualifications for substantial uncompensated care costsSection 1241(b)(3)(B) of the Public Health Service Act (42 U.S.C. 300d–41(b)(3)(B)) is amended— (1)in clause (i), by striking 35 and inserting 30; and
 (2)in clause (ii), by striking 50 and inserting 40. (c)Clarification relating to trauma center grantsThe heading for part D of title XII of the Public Health Service Act (42 U.S.C. 300d–41 et seq.) is amended to read as follows:
				
					DTrauma Centers.
			
	Passed the House of Representatives March 16, 2015.Karen L. Haas,Clerk
